Title: To Thomas Jefferson from John Barnes, 15 August 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     George Town 15 Augt. 1805.
                  
                  I am honored with the Presidents favor of the 12th—at all events, I could not think of leaving Town untill after the 9th & 11th. Sept. have passed over—and the two Notes of $2000 & 1600—were safely withdrawn—
                  mean while, I shall endeavour to avail my self of the first favorable Occasion, that offers, to pay The Revd. Mr. Pryce $4 to purchase 6th portable Soup (Chicken or Veal not mentioned) as well to subscribe to Mr. Corkles paper.
                  at last, the President is presented with a/c of my receivals & payments, at B.B. Washington—I inclose also my July a/c store & Cask and $91.41—For this & next Mo: of small Amts. I shall defer, and include in One a/c—
                  I am happy to learn the President have returned from the fatiguing Journey of Visiting his Bedford Plantation—and of plentiful Crops, health, of the good family &a.
                  From the Presidents silence respecting Mr. Burwell, I flatter myself, that Gentleman had felt no ill effects from the Thunder storm that threatened a relapse of his former complaint.—
                  With every good wish for your health & happiness—I am, most Respectfully. The Presidents—very Obed: humble. servant,
                  
                     John Barnes 
                     
                  
                Enclosure
                                                
                            The President US: In. BB. US. at Washington—with John Barnes
                     
                        
                           
                              Augt.
                              4t.
                              To Compasses
                              
                              
                              2083.
                              33.
                              
                              
                           
                           
                              
                              7
                              To Notes disctd at said B
                              2000.
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              deduct Do
                              21.
                              33
                              1978.
                              67.
                              
                              
                           
                           
                              
                              
                              To Balc. due TJ. 13 July
                              3.
                              71.
                              4065.
                              71.
                           
                           
                              
                                 Augt.
                              6
                              By Note at B.B. US. taken up
                              2000.
                              
                              
                              
                           
                           
                              
                              12
                              By Do. at B of Columbia—Do
                              1500.
                              
                              
                              
                           
                           
                              
                              
                              By Jones & Howell remitted them
                              125.
                              74
                              
                              
                           
                           
                              
                              14
                              By Mr. LeMaire paid him
                              300.
                              
                              3925.
                              74.
                           
                           
                              
                              
                              In Bank. (save Errors.)
                              
                              
                              $ 139.
                              97.
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     George Town 15th Augst. 1805, 
                                                
                            
                            John Barnes.
                        
                  
                        
                    